Per Curiam,
In his report, the learned master recommended a decree making perpetual the preliminary injunction theretofore granted and modified by order of March 11, 1889, and directing the issuance of a mandatory order requiring the defendant to remove, from the channel of the river, the slag and reíase deposited therein, etc. On hearing the exceptions to said report, the learned judge came to the conclusion that the facts of the case, to which reference is made in his opinion, did not justify the mandatory order, and he accordingly entered a decree making perpetual the modified injunction theretofore granted and ordering the defendants to pay the costs.
The errors assigned are, (a) refusal to grant the mandatory order prayed for, and (5) holding that the evidence was insufficient to justify said order.
An examination of the testimony has satisfied us that, for the reasons clearly stated in his opinion, the'learned judge was correct in his conclusions, and we accordingly adopt his opinion and affirm the decree thereon.
Decree affirmed and appeal dismissed, with costs to be paid by the appellant.